Title: Orders, 19 June 1756
From: Washington, George
To: 



—Fairfax.
Winchester—Saturday, June 19th 1756.

A court martial to sit immediately to try all prisoners that shall be brought before them. Captain Woodward—President.

               
                  Lieutenant Bullet
                  }
                  Members
                  {
                  Lieutenant Brockenbrough
               
               
                  Ensign Milner
                  Ensign Weedon
               
            
The Prisoner, Campbell, now under sentence of Death, (with the following prisoners, to be moved from the Guard-House to the Goal vizt). Lockhart, Pritchard and Yates—where the officer of the Guard is to order proper centries over them—and is likewise to visit them frequently both day and night; and examine their chains narrowly.
Lieutenant Brockenbrough for Guard to-morrow.
